Citation Nr: 1760695	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

3.  Entitlement to service connection for head and neck cancer, for accrued benefits purposes. 

4.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from September 1971 to March 1973.  The Veteran died in August 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  The current agency of original jurisdiction (AOJ) is the VA RO in Nashville, Tennessee.  A claim for DIC benefits based on service connection for the cause of the Veteran's death, accrued benefits, and non-service-connected death pension benefits was received in August 2011.  

In November 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the hearing is of record.  

The issue of non-service-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in August 1999.

2.  The Veteran had confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

3.  At the time of death, the Veteran was not in receipt of service connection for any disability.

4.  The first death certificate lists the immediate cause of death as pulmonary sepsis due to, or as a consequence of, carcinoma of the pharynx and neck with chronic obstructive pulmonary disease (COPD) contributing to death, but not resulting in the underlying cause of death.  

5.  The second death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, pneumonia and emphysema of the lungs due to, or as a consequence of, extensive carcinoma of the hypopharynx.  

6.  Symptoms of carcinoma of the pharynx, neck, and hypopharynx were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service. 

7.  Symptoms of respiratory failure, pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema first manifested many years after service separation and are not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.

8.  The cause of the Veteran's death, to include carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema, has been attributed to a history of use of tobacco products.  

9.  Service connection is precluded for disability due to the use of tobacco products.

10.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after discharge from service, or for 10 or more years prior to death.

11.  A claim for service connection for head and neck cancer was pending at the time of the Veteran's death.

12.  A claim for accrued benefits was not filed within one year of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1103, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 have not been met. 38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).

3.  The criteria for service connection for head and neck cancer, for accrued benefits purposes, have not been met. 38 U.S.C. § 5121 (2012); 38 C.F.R. §§ 3.3, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general,             38 U.S.C. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.    

With respect to the issue of DIC benefits under 38 U.S.C. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist under the VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Further, with respect to the issue of accrued benefits, resolution of this issue on appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See id.  The Board is remanding the issue of non-service-connected death pension benefits for additional development.

With respect to the issue of service connection for the cause of the Veteran's death, in this case, the appellant was provided notice in September 2011, prior to the initial adjudication of the claim in November 2011.  The appellant was notified of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and VA and her respective duties for obtaining evidence.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. 
§ 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A Veterans Health Administration (VHA) medical opinion (the report of which has been associated with the file) was obtained in August 2017.  The Board finds that the August 2017 VHA medical opinion, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VHA examiner reviewed the evidence associated with the claims file and provided opinions with supporting rationale.  

The appellant testified at a November 2016 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the appellant as to the issues on appeal and what was generally required for service connection for the cause of the Veteran's death. 

The appellant presented evidence that she was the surviving spouse of the deceased Veteran and testified as to the Veteran's in-service exposure to herbicide agents and symptoms prior to death.  Further, a VHA medical opinion was obtained that provides additional evidence on the question of whether the cause of the Veteran's death is related to service, to include in-service herbicide agent exposure.  Moreover, neither the appellant nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death is pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema.  Malignant tumors (in this case, carcinoma of the pharynx, neck, and hypopharynx) are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 338 C.F.R. § 3.307 apply.

For a chronic disease such a malignant tumor, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including carcinoma of the pharynx, neck, and hypopharynx (malignant tumors), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  Specifically, the appellant asserts that during service the Veteran was exposed to herbicide agents, specifically Agent Orange, which caused the Veteran's death.  See March 2011 report of general information.  In a November 2016 written statement, the representative contended that the Veteran died as a result of a medical condition caused by exposure to Agent Orange.  The representative noted that respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are listed as diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e), and contended that service connection should be granted for squamous cell carcinoma of the piriform sinus and the cancers/tumors located on the Veteran's neck as analogous to respiratory cancer.  See also November 2016 Board hearing transcript.  

First, the evidence of record reflects that the Veteran died in August 1999.  Two death certificates were issued in September 1999.  The first death certificate lists the immediate cause of death as pulmonary sepsis due to, or as a consequence of, carcinoma of the pharynx and neck, with COPD contributing to, but not resulting in, the underlying cause of death.  The second death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, pneumonia and emphysema of the lungs, due to, or as a consequence of, extensive carcinoma of the hypopharynx.  

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

At the time of the Veteran's death, service connection had not been established for any disability, to include any of the causes of death listed on the death certificates; therefore, a service-connected disability was not the cause of the Veteran's death.  The Board will also consider, however, whether the cause of the Veteran's death was related to any disease, injury, or other incident of service.  

As noted above, the Veteran is presumed to have been exposed to herbicide agents during service.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  None of the causes of death listed on the death certificate are listed as diseases associated with exposure to certain herbicide agents under 38 C.F.R.	 § 3.309(e).  

The representative contends that squamous cell carcinoma of the piriform sinus and the cancers/tumors that were located on the Veteran's neck should be treated as analogous to respiratory cancer.  The representative notes that the history of the Veteran's illness included squamous cell carcinoma of the piriform sinus, a "node" in the neck, "tracheostomy," and the "node" or "tumor" extended into the cranial fossa.  The representative contends these portions of the neck are or could be presumptive service-connected disorders due to exposure to herbicide agents.  See November 2016 written statement, November 2016 Board hearing transcript.  

A lay person is not competent to to provide a diagnosis or nexus opinion as to more complext medical qustions such as cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77,  n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); 38 C.F.R. 
§ 3.159(a)(2). 

The Board does not find that the representative has the requisite medical knowledge, training, or experience to be able to opine as to whether the diagnosed carcinoma of the pharynx, neck, and hypopharynx that caused the Veteran's death is the same as or analogous to respiratory cancer.  The representative is not competent to diagnosis the particular type of cancer that affected the Veteran.  See Rucker, 
10 Vet. App. at 74; Jandreau, 492 F.3d at 1377, n.4.  

While respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are listed as diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e), under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including carcinoma of the pharynx, neck, and hypopharynx.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the appellant cannot benefit from this presumption, regardless of whether the Veteran was exposed to herbicide agents in service.  Id.    

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for respiratory failure, pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicide agents may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As carcinoma of the pharynx, neck, and hypopharynx is a chronic disease under 38 C.F.R. § 3.309(a) (as a malignant tumor), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, there has been no indication that symptoms of carcinoma of the pharynx, neck, and hypopharynx were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for a neck, pharynx, or hypopharynx disorder.  At the June 1973 service separation physical, the Veteran's neck, sinuses, mouth, and throat were found to be clinically normal.   

The first recorded symptomatology related to cancer is found in March 1999, over 26 years after service separation.  See March and April 1999 VA treatment records (detailing treatment for right and left piriform sinus squamous cell carcinoma, including panendoscopy and full mouth extraction).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the appellant has not alleged that the Veteran experienced symptoms of cancer during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death is not otherwise related to active service, to include in-service herbicide exposure.  The appellant has provided no medical opinion evidence linking the Veteran's death to service and does not allege that any such medical opinion evidence exists.  

A December 1992 private treatment record notes a history of tobacco use.  A February 1998 private treatment record notes a smoking history of two packs per day for 26 years.  March through August 1999 VA treatment records note diagnoses of right and left piriform sinus squamous cell cancer.     

In an August 2017 VHA medical opinion, the VHA doctor opined that it is most likely that the carcinoma of the pharynx, neck, and hypopharynx, COPD, emphysema, and any other cause of death are directly related to the Veteran's tobacco use.  The VHA doctor opined that it is less likely than not that the cause of the Veteran's death was incurred in or caused by service, to include exposure to herbicide agents during service.  The VHA doctor noted that there is no established scientific research to link the exposure to Agent Orange to hypopharyngeal/neck cancer.  The VHA doctor opined that, based on the Veteran's heavy use of tobacco, it is most reasonable to conclude that the cancer and other associated comorbidities such as COPD and emphysema are directly related to tobacco use.  The VHA doctor noted that the carcinogenic properties in tobacco have been clearly studied and firmly establish causality of cancer.  The VHA doctor further noted that Agent Orange has not been shown to cause COPD, which is another disease directly related to smoking.

With respect to the history of tobacco use, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C. § 1103 (2012); 38 C.F.R. § 3.300 (2014).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C. §§ 1103(a), 1110.  The appellant filed the claim for DIC benefits based on service connection for the cause of the Veteran's death in August 2011.  VA regulations preclude service connection for a disability etiologically related to smoking, in this case, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema.  Application of 38 U.S.C. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for the cause of a veteran's death from a disability resulting from such use.  

The Board finds the August 2017 VHA medical opinion probative evidence that the cause of the Veteran's death was not related to active service, to include in-service herbicide agent exposure, but rather was a result of tobacco use.  The VA examiner reviewed the claims file and had the requisite medical expertise to render a medical opinion regarding the etiology of the cause of the Veteran's death and had sufficient and had sufficient and accurate facts, factual assumptions, and data on which to base conclusions, and stated the bases supporting the opinion that the cause of the Veteran's death was related to tobacco use.  VA regulations preclude service connection for a disability etiologically related to tobacco use, in this case, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.

The appellant has contended throughout the course of this appeal that the Veteran's cancer was caused by in-service herbicide exposure.  The Board finds that in this case the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the Veteran's cancer/carcinomas or whether the cancer was misdiagnosed.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The appellant is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cancer process, in addition to any observable symptoms of such a disorder.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau at 1377, n.4 (lay persons not competent to diagnose cancer).

Further, the only link between the cause of the Veteran's death and in-service herbicide agent exposure is the appellant's general contentions throughout the course of this appeal.  The etiology of the cause of the Veteran's death (respiratory failure, pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema), especially as claimed as related to in-service herbicide agent exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant and requires knowledge of the complex etiology of a relationship to herbicide agent exposure.  Such opinion relating respiratory failure, pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema to herbicide agents would require specialized knowledge of the chemical components of herbicide agents, the known complications from herbicide agent exposure (derived from scientific studies), the disease process (mechanism) as to how herbicide agents cause respiratory failure, pulmonary sepsis, pneumonia, carcinoma of the pharynx, neck, and hypopharynx, COPD, and emphysema, knowledge of other causes and risk factors of the causes of death, and knowledge of factors that differentiate these disorders caused by herbicide agents from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the appellant competent to provide an etiological nexus between the Veteran's in-service herbicide agent exposure and the cancer that manifested 26 years after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service and where the cause of death has specifically been attributed to tobacco use - for which service connection is precluded as a matter of law.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the causes of the Veteran's death were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Further, because the Veteran was not service connected for any disabilities at the time of death, no service-connected disability caused or substantially contributed to death; therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102


DIC under 38 U.S.C. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.              § 1318(b).

For purposes of 38 U.S.C. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C. § 1318 for an award of DIC benefits are not met.  The service records do not reflect that the Veteran was a POW.  Further, as apparent from the date of death and the fact that the Veteran was not service connected for any disabilities, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.  

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  While the Veteran had a claim pending for head and neck cancer, as discussed below, the appellant did not file a claim for accrued benefits within one year of the Veteran's death; therefore, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C. § 1318.  For these reasons, DIC under 38 U.S.C.	 § 1318 is precluded.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) did not die within five years of discharge from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C. § 1318 have not been met; therefore, the appellant's claim for compensation under 38 U.S.C. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

A claim for service connection for head and neck cancer was pending at the time of the Veteran's death in August 1999.  As the Veteran died prior to October 10, 2008, the provisions of 38 U.S.C. § 5121A (2012) allowing substitution in the case of the death of a claimant for purposes of processing any pending claims to completion are 

inapplicable in the present case.  Rather the provisions of 38 U.S.C. § 5121 (2012) and 38 C.F.R. § 3.1000 (2017) are applicable in the instant case.  The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).      
  
Applicable law and regulation in effect at the time of the Veteran's death provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c).  

The appellant was the surviving spouse at the time of the Veteran's death in August 1999; therefore, she is the appropriate claimant to bring this accrued benefits claim.  38 U.S.C. § 5212(a); 38 C.F.R. § 3.1000(a).   

In August 2011, the appellant filed an application for DIC, death pension, and accrued benefits by a surviving spouse (on a VA Form 21-534).  The appellant's claim for accrued benefits was received more than one year after the date of the Veteran's death.  The record does not include any evidence that could be interpreted as a pending claim for accrued benefits prior to August 2011.  

The Board is bound by the law as passed by Congress, which requires the appellant  to have filed a claim within one year of the beneficiary's death for entitlement to payments under 38 C.F.R. § 3.1000(a)(5).  There is no applicable exception to the one-year rule.  As the evidence reflects that the appellant filed a claim for accrued 

benefits more than one year after the Veteran's death, the criteria for service connection for head and neck cancer, for accrued benefits purposes, have not been met; therefore, the appellant's claim for accrued benefits is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430.  
 

ORDER

Service connection for the cause of the Veteran's death is denied.

The appeal for DIC under 38 U.S.C. § 1318, being without legal merit, is denied.

The appeal for service connection for head and neck cancer, for accrued benefits purposes, being without legal merit, is denied.


REMAND

Non-Service-Connected Death Pension Benefits

The Board finds that additional development is required with respect to the remaining issue of entitlement to non-service-connected death pension benefits, specifically whether appellant's income is below the maximum countable income for death pension benefits for any part of the appeal period from August 2011 (when the claim for non-service-connected death pension benefits was received by VA).

As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  See 38 U.S.C. § 1506 (2012); 38 C.F.R.	 § 3.277(a) (2017). 

The term eligibility verification report (EVR) means a form prescribed by the Secretary that is used to request income, net worth, dependency status, and any other information necessary to determine or verify entitlement to pension.  An individual who applies for or receives pension shall, as a condition of receipt or continued receipt of benefits, furnish VA an EVR upon request.  See 38 C.F.R.	 § 3.277(c)(1), (3).  If VA requests that a claimant or beneficiary submit an EVR but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  See 38 C.F.R. § 3.277(d).

In September 2011 correspondence and in the November 2011 decision, the appellant was informed that she needed to provide complete income and net worth information and that the missing information had been marked on the original application for pension benefits (received by VA in August 2011).  It is not clear from the evidence of record whether the appellant was afforded the opportunity to provide additional information regarding her income and any potential medical expenses, to include whether she was provided the appropriate VA forms to submit this information (VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report).  

While the appellant has submitted some documentation from the Internal Revenue Service (IRS) as to her income during the appeal period, see November 2017 correspondence, the appellant has not submitted an eligibility verification report for any of the years for which she is claiming entitlement to non-service-connected death pension benefits.  The appellant has also not submitted her medical expenses, which may assist in reducing her countable income.  Further, the Board finds it unclear from the record whether the appellant was in receipt of Social Security Administration (SSA) benefits for any part of the appeal period.  

Based on the above, the Board finds that the appellant should be given another opportunity to submit information regarding her income and any medical expenses.  The appellant should be notified of the significance of compliance with any request to submit an eligibility verification report with respect to the years for which she is claiming entitlement to non-service-connected pension benefits, to include that failure to cooperate may result in an adverse determination. 

Accordingly, the issue of non-service-connected death pension benefits is REMANDED for the following action:

1.  The AOJ should send the appellant a notice letter advising of the information and evidence necessary to substantiate the appeal for non-service-connected death pension benefits, to include factors such as what constitutes countable income and what sources of income are excluded from this calculation.  

Send the appellant the VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report, and request that she complete the forms showing all of her income and expenses for each year in which she is seeking pension benefits.  The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

2.  Contact the SSA and clarity the type (i.e., Social Security disability, supplemental security income, etc.) and amount of any SSA benefits the appellant has received since August 2011. The type and amount of SSA benefits should be documented in the record.

3.  Conduct any other appropriate development.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the appellant and the representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


